NON-RESPONSIVE AMENDMENT & ELECTION BY ORIGINAL PRESENTATION
(Continuation Sheet)
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Newly amended claims 1-2, 4-6, 8-12, 14-16 and 18-19 are directed to an invention (see figure 3, wherein a piston-like element, #8, is designed to fit sealingly into a first opening into the hallow housing at the first end) that lacks unity with the invention originally claimed (see figure 1, wherein the coupler device included a first flexible membrane, #2, sealed to an opening into the hollow housing at the first end) as to form a single general inventive concept under PCT Rule 13.1.
The inventions do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Newly amended claims and the original claims lack unity of invention because even through the inventions of these groups require the technical feature of “a hollow housing having a first end and a second end, wherein the hallow housing is dimensioned and configured to fit into a mammalian middle ear”, “a flexible membrane sealed to a second opening into the hallow housing at the second end”, and “a liquid or gel material filling or to be filled into the interior of the hallow housing”, these technical features are not special technical features as they do not make a contribution over the prior art in view of Neukermans et al. (US 2003/0055311 A1). Neukermans et al. teaches the common technical features of: a hollow housing (see figure 2, #43) having a first end and a second end, wherein the hallow housing is dimensioned and configured to fit into a mammalian middle ear (see figure 2; paragraphs [0022] and [0054]; wherein the microactuator includes a hollow body and is located in the middle ear cavity); a flexible membrane (see figure 2, #44) sealed to a second opening into the hollow housing at the second end (see paragraphs [0022] and [0054]; wherein the smaller end of the tube is sealed by a metal diaphragm); and a liquid or gel material filling or to be filled into the interior of the hollow housing (see paragraph [0022]; wherein an incompressible liquid fills the hermetically sealed body).
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 1-2, 4-6, 8-12, 14-16 and 18-19 are withdrawn from consideration as being directed to a nonelected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  

Response to Arguments
The reply filed on 08 April 2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): Since newly amended claims 1-2, 4-6, 8-12, 14-16 and 18-19, filed 08 April 2022, are withdrawn due to the original invention, i.e. original claims 1-20, filed 18 July 2019, being constructively elected by original presentation for prosecution on the merits as stated above, and newly amended claims 1-2, 4-6, 8-12, 14-16 and 18-19 are withdrawn, there are no pending claims to prosecute on the merits.  See 37 CFR 1.111.  

Conclusion
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE R WILSON whose telephone number is (571)270-7517. The examiner can normally be reached Monday thru Friday 10 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAYLEE R WILSON/Primary Examiner, Art Unit 3791